FILED
                            NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30269
                                                      12-35298
              Plaintiff - Appellee,
                                                 D.C. Nos. 3:10-cr-00402-MO
  v.                                                       3:12-cv-00173-MO

RYAN FRANK BONNEAU,
                                                 MEMORANDUM *
              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                          Submitted September 10, 2012 **

Before:       WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       In Appeal No. 12-35298, Ryan Frank Bonneau’s request for a certificate of

appealability is denied. See 28 U.S.C. § 2253(c)(2). All pending motions in that

case, if any, are denied as moot.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In Appeal No. 11-30269, Bonneau appeals from the district court’s order

denying his motion for return of property. We have jurisdiction under 28 U.S.C.

§ 1291. Because Bonneau’s criminal proceedings have ended, we remand to the

district court to determine what, if any, property Bonneau is entitled to have

returned to him. See Fed. R. Crim. P. 41(g); United States v. Kaczynski, 416 F.3d

971, 974 (9th Cir. 2005).

      In Appeal No. 12-35298 the request for a certificate of appealability is

DENIED, and in Appeal No. 11-30269 the district court’s order is VACATED

and the case is REMANDED.




                                          2                           11-30269& 12-35298